Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000249
                                                         16-APR-2018
                                                         10:58 AM


                          SCPW-18-0000249

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             DEBORAH ANN HOKULANI JOSHUA, Petitioner,
                                 vs.

     THE HONORABLE BERT I. AYABE, THE HONORABLE JEANNETTE H.
      CASTAGNETTI, and THE HONORABLE JEFFREY P. CRABTREE,
        Judges of the Circuit Court of the First Circuit,
               State of Hawai#i, Respondent Judges,

                                 and

    STATE OF HAWAI#I, By Its Office of Consumer Protection,
     RONALD R. RABANG, and MATTHEW G. AIELLO, Respondents.


                         ORIGINAL PROCEEDING
                        (CIV. NO. 08-1-0240)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Deborah Ann Hokulani

Joshua’s petition for writ of mandamus, filed on March 29, 2018,

the documents attached thereto and submitted in support thereof,

and the record, it appears that, based on the record presented to

the court, petitioner fails to demonstrate that she is entitled

to the requested writ of mandamus.     See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action; where a court has

discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, April 16, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2